DETAILED ACTION
	This is in response to communication received on 3/18/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capillarity Guided Patterning of Microliquids on Large Surface by M. Kang et al. hereinafter KANG.
As for claim 1, KANG teaches a liquid patterning method for patterning in a microstructure of a device including a substrate having a flat bottom and a surface, and at least one microstructure formed to vertically protrude from the surface of the substrate and including a plurality of unit microposts so as to have a desired space (see Abstract, Fig. 1, Fig. 3, Experimental Page 5).
KANG further teaches comprising moving a liquid in another direction from one direction of the substrate, using a surface tension between a liquid and a microstructure generated on a top portion and a side portion of the microstructure, and patterning a liquid into the microstructure (see Abstract, Experimental Page 5).
	As for claim 2, KANG shows that the top portion of the substrate is opened (Abstract, Fig. 1, Experimental and Fig. 3).
	As for claim 4, KANG shows that the top portion of the microstructure is opened (Abstract, Fig. 1, Experimental and Fig. 3).
As for claim 5, KANG teaches that the moving of the liquid is by wiping the liquid on the surface of the substrate over a unit micropost of the microstructure by using a liquid mover (Abstract, Fig. 1, Experimental Page 5).
As for claim 6, KANG teaches the liquid is filled from the top of the microstructure and at the same time filled form between the unit microposts into the microstructure along a moving direction of the liquid mover (Abstract, Fig. 1, Experimental Page 5).
As for claim 8, KANG is silent on the PDMS liquid mover (Experimental Page 5) being flexible, however Examiner notes that KANG is also silent on any damage to the microposts. It is therefore the position of the of the Examiner that it is inherent that the PDMS liquid mover is made of a flexible material that may not damage the unit micropost when the liquid mover contacts the unit micropost producing on the surface of the substrate.
As for claim 12, KANG teaches the liquid is patterned while the liquid mover moves (Abstract, Fig. 1, Experiemental Page 5).
As for claim 17, KANG shows that the microposts form a cylinder (Fig. 3), i.e. the unit micropost is generated to have at least one of shapes including a circular cylinder.
	As for claim 18, KANG does that the the device includes at least two of the microstructures (Fig. 1, 2, and 3, Experimental Page 5).
Claim(s) 3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capillarity Guided Patterning of Microliquids on Large Surface by M. Kang et al. hereinafter KANG as evidenced by Polystyrene Surface by nanoComposix Fortis Life Sciences hereinafter FORTIS.
As for claim 3, KANG teaches that the substrate, surface and microposts are formed of polystyrene (Experimental, lines 1-2) and polystyrene is a hydrophobic material as evidenced by (Fortis, lines 2-5).
As for claim 15, KANG teaches that the substrate, surface and microposts are formed of polystyrene (Experimental, lines 1-2) and polystyrene is a hydrophobic material as evidenced by (Fortis, lines 2-5).
Claim(s) 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capillarity Guided Patterning of Microliquids on Large Surface by M. Kang et al. hereinafter KANG as evidenced by Hydrophilic surface modification of PDMS for droplet microfluidics using a simple, quick and robust method via PVA Deposition by Tatiana Trantidou et al. hereinafter TRANTIDOU.
As for claim 7, KANG teaches a liquid mover made of a PDMS (Abstract, Fig. 1, Experimental Page 5), wherein PDMS is a hydrophobic material as evidenced by TRANTIDOU (Page 2, lines 11-14).
As for claim 9, KANG teaches a liquid mover made of a PDMS (Abstract, Fig. 1, Experimental Page 5), wherein PDMS is a hydrophobic material with a contact angel of 100˚ as evidenced by TRANTIDOU (Page 2, lines 11-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guided Patterning of Microliquids on Large Surface by M. Kang et al. hereinafter KANG as applied to claim 1 and 18 above.
As for claim 19, KANG teaches that “the liquid is trapped inside the post array by controlled meniscus dynamics according to the distances between the microposts” (Experimental, lines 6-8). 	It would have been within the skill of the ordinary artisan at the time of effective filing to design the distance and height of the pillars such that the desired meniscus dynamics and resulting pattern is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claim(s) 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guided Patterning of Microliquids on Large Surface by M. Kang et al. hereinafter KANG as applied to claim 1 and 5 above, and further in view of Cell Confinement in Patterned Nanoliter Droplets in a Microwell Array by Wiping by Lifeng Kang et al. hereinafter LIFENG.
As for claim 10, KANG is silent on contact angle.
LIFENG teaches a method of patterning liquids into microstructures using a wiper (Abstract). LIFENG further teaches adjusting hydrophilicity of the substrate using plasma treatments (page 2, lines 23-26) and measuring such hydrophilicity using contact angle (Contact Angle measurements, Page 3) as a way to improve adhesion of the water into the substrate.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the contact angle of the liquid mover and the microstructure such that the desired meniscus dynamics, adhesion of liquid and resulting pattern is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 11, KANG is silent on contact angle.
LIFENG teaches a method of patterning liquids into microstructures using a wiper (Abstract). LIFENG further teaches adjusting hydrophilicity of the substrate using plasma treatments (page 2, lines 23-26) and measuring such hydrophilicity using contact angle (Contact Angle measurements, Page 3) as a way to improve adhesion of the water into the substrate.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the contact angle of the liquid mover and the microstructure such that the desired meniscus dynamics, adhesion of liquid and resulting pattern is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 16, KANG is silent on the contact angle.
LIFENG teaches a method of patterning liquids into microstructures using a wiper (Abstract). LIFENG further teaches adjusting hydrophilicity of the substrate using plasma treatments (page 2, lines 23-26) and measuring such hydrophilicity using contact angle (Contact Angle measurements, Page 3) as a way to improve adhesion of the water into the substrate.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the contact angle of the liquid mover and the microstructure such that the desired meniscus dynamics, adhesion of liquid and resulting pattern is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guided Patterning of Microliquids on Large Surface by M. Kang et al. hereinafter KANG as applied to claim 1 above, and further in view of Cruchon-Dupeyrat et al. US PGPub 2005/0035983 hereinafter CRUCHON.
As for claim 13, KANG is silent on spraying the liquid on a surface of the substrate by a plurality of nozzles provided on a top portion of the microstructure before moving the liquid.
	KANG does teach dropping liquid on to the substrate before wiping, i.e. applying the liquid before moving the liquid.
	CRUCHON teaches a process of inkwells adapted for use in direct-write nanolithography and other applications including the use of wells, channels and posts (abstract, lines 1-3), and teaches a dispensing tool with one or more fluid dispensing nozzles (paragraph 201-202). CRUCHON teaches that such a process allows for several desirable ink delivery practices including providing the liquid rapidly and precisely in a repeatable and reproducible manner, preferably in an automated or semi-automated way (paragraph 161, lines 2-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have spraying the liquid on a surface of the substrate by a plurality of nozzles provided on a top portion of the microstructure before moving the liquid in the process of KANG because CRUCHON teaches that such a process is rapid, precise, repeatable and reproducible.
	As for claim 14, KANG does teach that the liquid is sprayed nearby the microstructure… and then the liquid is filled in microstructure by the moving (Experimental Page 5, Fig. 1).
	KANG is silent on a plurality of nozzles.
CRUCHON teaches a process of inkwells adapted for use in direct-write nanolithography and other applications including the use of wells, channels and posts (abstract, lines 1-3), and teaches a dispensing tool with one or more fluid dispensing nozzles (paragraph 201-202). CRUCHON teaches that such a process allows for several desirable ink delivery practices including providing the liquid rapidly and precisely in a repeatable and reproducible manner, preferably in an automated or semi-automated way (paragraph 161, lines 2-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have the liquid is sprayed nearby the microstructure from the plurality of nozzles, and then the liquid is filled in the microstructure by the moving before moving the liquid in the process of KANG because CRUCHON teaches that such a process is rapid, precise, repeatable and reproducible.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guided Patterning of Microliquids on Large Surface by M. Kang et al. hereinafter KANG as applied to claim 1 above, and further in view of Capillarity Guided Patterning of Microliquids by Kang et al. hereinafter KANG2.
As for claim 20, KANG is silent on removing by suctioning a liquid that has not been patterned into a microstructure.
KANG2 teaches a method of patterning microliquids (abstract) and that excess liquid is aspirated using a pump once the pattern is formed (page 2.3. CGP by Draining a Microchannel, lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a step of removing by suctioning a liquid that has not been patterned into a microstructure because KANG2 teaches that such a step removes unwanted liquid to produce the desired pattern.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717